[Cite as Disciplinary Counsel v. Underwood, 136 Ohio St. 3d 220, 2013-Ohio-3118.]




                     DISCIPLINARY COUNSEL v. UNDERWOOD.
        [Cite as Disciplinary Counsel v. Underwood, 136 Ohio St. 3d 220,
                                   2013-Ohio-3118.]
Attorneys—Misconduct—Trust-account and fee-related violations—Consent to
        discipline—One-year suspension, all stayed on conditions.
     (No. 2012-1709—Submitted February 6, 2013—Decided July 18, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-051.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Arica Lynn Underwood of Cincinnati, Ohio, Attorney
Registration No. 0067664, was admitted to the practice of law in Ohio in 1997.
On July 16, 2012, relator, disciplinary counsel, charged Underwood with
professional misconduct related to one client matter.              The charges against
Underwood included failing to maintain a record of her client trust account,
failing to deposit fees and expenses paid in advance into her trust account, failing
to refund an unearned fee to her client upon her withdrawing from representation,
knowingly disobeying a court order, engaging in conduct that is prejudicial to the
administration of justice, and engaging in conduct that adversely reflects on her
fitness to practice law.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Underwood stipulates to
the facts alleged in relator’s complaint and agrees that her conduct violated
Prof.Cond.R. 1.15(a) (requiring a lawyer to maintain a record for each client on
                             SUPREME COURT OF OHIO




whose behalf funds are held), 1.15(c) (requiring a lawyer to deposit advance legal
fees and expenses into a client trust account, to be withdrawn by the lawyer only
as fees are earned or expenses incurred), 8.4(d) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice), and 8.4(h)
(prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law). Relator has agreed to the dismissal of the
alleged violations of Prof.Cond.R. 1.16(e) (requiring a lawyer to promptly refund
any unearned fee upon the lawyer’s withdrawal from employment) and 3.4(c)
(prohibiting a lawyer from knowingly disobeying an obligation under the rules of
a tribunal).
        {¶ 4} The parties stipulate that the fact that Underwood engaged in
multiple offenses is an aggravating factor. See BCGD Proc.Reg. 10(B)(1)(d). As
for mitigation, the parties note the absence of a prior disciplinary record, the
payment of restitution to her client, Underwood’s cooperative attitude toward the
disciplinary proceedings, and the imposition of another sanction from the court by
finding her in contempt. See BCGD Proc.Reg. 10(B)(2)(a), (c), (d), and (f).
Based upon these factors, the parties stipulate to a one-year suspension, stayed in
its entirety upon the condition that Underwood complete, in addition to the
general requirements of Gov.Bar R. X, at least six hours of continuing legal
education in law-office management within six months of any disciplinary order
issued in this case.
        {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety.
        {¶ 6} We agree that Underwood violated Prof.Cond.R. 1.15(a), 1.15(c),
8.4(d), and 8.4(h) and, as stated in the parties’ agreement, that this conduct
warrants a one-year suspension, stayed in its entirety. Therefore, we adopt the




                                         2
                                January Term, 2013




parties’ consent-to-discipline agreement, and we dismiss the charged violations of
Prof.Cond.R. 1.16(e) and 3.4(c).
       {¶ 7} Accordingly, Underwood is hereby suspended from the practice of
law for a period of one year, but the suspension is stayed in its entirety upon the
conditions that Underwood engage in no further misconduct and that she
complete, in addition to the general requirements of Gov.Bar R. X, at least six
hours of continuing legal education in law-office management within six months
of this order. If Underwood fails to comply with the conditions of the stay, the
stay will be lifted, and Underwood will serve the entire one-year suspension.
Costs are taxed to Underwood.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Karen Osmond,
Assistant Disciplinary Counsel, for relator.
       Alvin E. Mathews Jr., for respondent.
                          ________________________




                                         3